Van Brunt, P. J.
The charge against the relator was conduct unbecoming an officer, having been absent from his post and intoxicated. The evidence of the police captain and police surgeon tended to show that therelator was intoxicated, and the relator’s conversation, to which the captain testified,. *305and which the relator in no way denied or attempted to explain, materially strengthened this view. Upon the other hand, the relator and his witness gave evidence tending to show that the relator’s absence from his post, etc., was the result of illness. We cannot say that there is no evidence tending to support the finding of the respondents. Upon the contrary, the preponderance of evidence seemed to substantiate the charge. The proceedings should be affirmed, and writ dismissed, with costs. All concur.